O’Neall, J.,
delivered the opinion of the Court.
*324In the case of Smith vs. McCall, 1 McC., 220, it was ruled that the implied warranty arising from a sound price, did not extend to the moral qualities of a slave. There can, therefore, in this respect, be no ground in this case for the defence set up.
The only case in which the apportionment of the wages of a slave hired has been allowed, is in the case of death before the expiration of the term. Bacot vs. Parnell, 2 Bail., 424. In all other cases, where there was no fault on the part of the owner, the contract has been treated as an entire one, and the hirer held to be bound for the wages for the term. In the case of Corley vs. Keckley, decided at this place, December sitting, 1837, it was held that the sickness of a slave hired was no ground upon which a deduction could be claimed from bis wages. We all believe that the precise case now before the Court, was decided many years ago; from the fact that so many of our cases are still unpublished, we have been unable to refer to it. A few words, however, will, independent of the analogy of the cases to which I have referred, and of the authority of the case which cannot be found, be enough to show that this defence cannot be allowed.
In a contract of hiring, a master warrants the title to and soundness of the slave: be transfers to the hire a title to the services of the slave for the term, and the power and authority of a master, to compel obedience to bis commands. If the slave should run away during the term, no portion of the master or owner’s contract is broken. The hirer has been unable, as the master might have been, to compel the services or to exact the obedience of the slave. It is one of the risks, both in contracts of purchase and hiring, that the slave may run away, and hence the party buying or hiring must sustain the loss. To run away is an act arising from the volition of the slave, and depends upon so many accidental circumstances, that it would never do to say that it would be a defence against the recovery of bis wages. For it may be, that it arises altogether from the act of the hirer, and that no proof to that effect could be obtained.
The motion to reverse the decision of the Judge below, is dismissed.